Exhibit 10(c)

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

Gary L. McArthur

The intent of this Separation Agreement and Release of All Claims (this
“Agreement”) is to mutually and finally resolve all matters relating to your
employment with and separation from Harris Corporation (“Harris”). All matters
between you and Harris have been settled and you have agreed to enter into a
full and binding settlement releasing Harris from any and all liability, except
as provided in Section 13 hereof.

 

1. Separation Date. Your employment with Harris will end at close of business on
February 28, 2014, (your “Separation Date”). Your last day providing services as
Chief Financial Officer will be February 9, 2014. From that date until your
Separation Date (your “Transition Period”), you agree to remain available to
facilitate an orderly transition of your responsibilities, including to answer
questions, provide information and perform such other services as reasonably
requested. Your employment records will reflect that you are eligible for rehire
at Harris. For purposes of post-separation benefits, your separation shall be
treated as an involuntary separation.

 

2. Transition Period Pay; Accrued Rights and Expenses. For services performed
during the Transition Period, Harris will continue to pay you your annual base
salary at the rate currently in effect (your “Transition Pay”). The Transition
Pay will be paid to you in a lump sum on the Separation Payment Date (as defined
in Section 3.) In addition, on the next regularly scheduled pay period following
the Separation Date, you will be paid an amount equal to all accrued, but unpaid
salary, and, subject to submission of proper receipts and compliance with
expense reimbursement policies, all accrued, but unreimbursed business or travel
expenses.

 

3. Separation Pay. As a result of your separation from Harris, you will receive
a lump sum amount equal to your current annual base salary of $585,000 (the
“Separation Pay”). As set forth in Section 8, you will also be entitled to a
Fiscal Year 2014 Annual Incentive Plan (“AIP”) payout equal to your full Fiscal
Year 2014 AIP at target (rather than pro rata and rather than subject to Harris’
financial results and your individual performance against established goals).
But for the application of the six-month delay under Section 409A of the
Internal Revenue Code (“Section 409A”) due to your status as a Specified
Employee (the “Specified Employee Requirement”), your Separation Pay would have
been paid to you within sixty (60) days following your separation from service.
Due to the Specified Employee Requirement, no separation pay may be paid to you
during the period beginning on the date of your separation from service and
ending on the date that is six months following the date of your separation from
service (or if earlier, on the date of your death). Accordingly, your Separation
Pay will be paid to you in a lump sum on September 2, 2014 (the “Separation
Payment Date”) (or if earlier, within ninety (90) days following your death) and
will be subject to withholdings and deductions. You acknowledge and agree that
the payment described in this Section 3 is conditional on your timely executing
and delivering this Agreement to Harris and not revoking the Release of All
Claims set forth herein.

 

4.

Benefits Coverage. Effective as of the close of business on the Separation Date,
you will cease to be eligible for the employee benefit plans, programs and
arrangements

 

Page 1 of 10



--------------------------------------------------------------------------------

  maintained by Harris for its active employees in accordance with the
applicable terms thereof. If you participate in the Medical, Dental, or Vision
Care Plans, you will be offered the opportunity to elect continued coverage for
yourself and your qualifying dependents in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Harris will pay all
premiums otherwise due under such plans for a period of up to twelve (12) months
following the Separation Date. Following such twelve (12) month period, you may
continue coverage for the remainder of the COBRA period at the full monthly cost
plus a 2% administrative fee. If you do not elect COBRA, your healthcare
benefits and participation will end on the Separation Date.

 

5. Vacation Pay and Incidentals. As soon as practicable but no later than thirty
(30) days following the Separation Date, Harris will pay you in a lump sum for
any unused accrued vacation time as of your Separation Date, it being agreed
that such amount is $112,500. In addition, Harris will pay you an additional
$25,000 to cover incidental expenses in connection with your separation, $17,500
of which will be paid no later than thirty (30) days following the Separation
Date and the remaining $7,500 will be paid to you on the Separation Payment
Date.

 

6. Retirement Plan Participation. Benefit accruals and contributions under the
Retirement Plan and Supplemental Executive Retirement Plan, including matching
contributions, will end as of the Separation Date; provided, however, that your
deferral elections with respect to (i) the lump sum payment to you pursuant to
Section 5 of this Agreement with respect to unused accrued vacation; and
(ii) compensation payable to you pursuant to the Fiscal Year 2014 AIP as
described in Section 8 of this Agreement, shall remain in full force and effect.

 

7. Performance Reward Plan (PRP). The timing and amount of payment owed to you
under the Fiscal Year 2014 PRP will be governed by the terms and conditions of
that plan. Payment, if any, will be based on your Fiscal Year 2014 eligible
earnings and will be made in September 2014. The Separation Pay you receive
pursuant to this Agreement is not considered eligible earnings for purposes of
the PRP.

 

8. Annual Incentive Plan. In lieu of a pro-rated Fiscal Year 2014 AIP payout
subject to Harris’ financial results and your individual performance against
established goals, you will receive a Fiscal Year 2014 AIP payment equal to your
full $417,000 Fiscal Year 2014 AIP at target. The timing of such payment will be
governed by the terms and conditions of the AIP but in no event will such
payment be made earlier than the Separation Payment Date.

 

9. Stock Options. The vesting (if any) and exercisability of the stock options
you hold as of the Separation Date will be governed by the terms of the
applicable Harris Equity Incentive Plan(s) and terms and conditions thereunder
in effect at the time of the grant. You will have ninety (90) days from the
Separation Date to exercise vested options. Options not vested as of the
Separation Date will be forfeited.

 

10.

Performance Unit Awards. Your outstanding performance unit awards which you hold
as of the Separation Date will be governed by the terms of the applicable Harris
Equity Incentive Plan(s) and terms and conditions thereunder in effect at the
time of grant. The performance unit awards for the Fiscal 2012-2014 and Fiscal
2013-2015 cycles granted to you will be pro-rated through your Separation Date,
and final payout of such performance unit awards shall remain subject to
adjustment for Harris’ financial performance and to the extent payable, such
awards will be settled in shares, less applicable withholdings, in September
following the end of the applicable performance period. The performance unit

 

Page 2 of 10



--------------------------------------------------------------------------------

  award granted to you for the Fiscal 2014-2016 cycle will not satisfy the
minimum one year vesting period and will be forfeited.

 

11. Restricted Unit Awards. Your outstanding restricted unit award which you
hold as of the Separation Date will, notwithstanding your separation and the
terms and conditions initially applicable to such award, remain outstanding and
eligible to vest, as if you had remained employed by Harris, as of the
completion of the applicable restricted period. Except as modified by the
provisions of this Section 11, such award will continue to be governed by the
applicable Harris Equity Incentive Plan and terms and conditions thereunder in
effect at the time of the grant. Such award will be settled in shares following
the end of the applicable restricted period.

 

12. Outplacement Assistance. You will be eligible for a twelve (12) month
executive outplacement program (the “Program”) administered by Right Management
Associates. Participation in the Program is voluntary, but must be elected by
March 15, 2014. If you do not elect to participate in the Program, you will not
receive cash in lieu thereof.

 

13. No Further Benefits. Unless otherwise expressly provided herein or pursuant
to applicable employee compensation or benefit arrangements, you will not be
entitled to any pay, compensation, severance, insurance, or employment benefits
from Harris after the Separation Date. You acknowledge and agree that the
payments and benefits specified under this Agreement satisfy in their entirety
any and all obligations of Harris to you under your Offer Letter, the Harris
Corporation Severance Pay Plan, or any other severance program, policy or
arrangement maintained by Harris or otherwise; provided, however, that nothing
contained in this Agreement shall (i) release your rights to any benefits under
the 401(k) Plan or with respect to the right to elect health care continuation
under COBRA, (ii) release any entitlement to or with respect to indemnification
which you may have pursuant to Harris’ bylaws, any policy of insurance
maintained by Harris or otherwise under law, or (iii) be construed to release
your rights under this Agreement or be construed to prohibit or restrict you in
any manner from bringing appropriate proceedings to enforce this Agreement.

 

14. Executive Change in Control Severance and Indemnification Agreements;
Resignation from Office. You acknowledge that effective as of the Separation
Date, based on this Agreement and the consideration you receive pursuant hereto,
and notwithstanding any provision therein to the contrary, the Amended and
Restated Executive Change in Control Severance Agreement between you and Harris
dated December 23, 2008 (the “Change in Control Severance Agreement”) and the
Indemnification Agreement between you and Harris dated November 1, 2012 (the
“Indemnification Agreement”) are terminated in their entirety by mutual
agreement and no longer have any force or effect. Notwithstanding the foregoing,
obligations of Harris under the Indemnification Agreement with respect to your
activity prior to the Separation Date shall continue in accordance with
Section 26 of the Indemnification Agreement. You agree that no later than the
Separation Date you will resign from any offices, directorships, trusteeships,
committee memberships or other positions you hold with Harris or any of its
affiliates. You agree to execute any documents provided by Harris to effectuate
your resignation from such offices, directorships, trusteeships, committee
memberships or other positions.

 

15. Releasees. For purposes of this Agreement, “Releasees” include Harris and
its subsidiaries and affiliated companies and their officers, directors,
shareholders, employees, agents, representatives, plans, trusts, administrators,
fiduciaries, insurance companies, successors, and assigns.

 

Page 3 of 10



--------------------------------------------------------------------------------

16. Release of All Claims. You, on behalf of yourself and your personal and
legal representatives, heirs, executors, successors and assigns, hereby
acknowledge full and complete satisfaction of, and fully and forever waive,
release, and discharge Releasees from, any and all claims, causes of action,
demands, liabilities, damages, obligations, and debts (collectively referenced
as “Claims”), of every kind and nature, whether known or unknown, suspected or
unsuspected, that you hold as of the date you sign this Agreement, or at any
time previously held, against any Releasee arising out of any matter whatsoever
(except for breach of this Agreement). This release specifically includes, but
is not limited to, any and all Claims:

 

  a. Arising out of or in any way related to your employment with or separation
from Harris, or any contract or agreement between you and Harris, except as
provided in Section 13 hereof;

 

  b. Arising under or based on: the Equal Pay Act of 1963 (EPA); Title VII of
the Civil Rights Act of 1964 (Title VII); Section 1981 of the Civil Rights Act
of 1866 (42 U.S.C. §1981); the Civil Rights Act of 1991 (42 U.S.C. §1981a); the
Americans with Disabilities Act of 1990 (ADA); the Family and Medical Leave Act
of 1993 (FMLA); the Genetic Information Nondiscrimination Act of 2008 (GINA);
the National Labor Relations Act (NLRA); the Worker Adjustment and Retraining
Notification Act of 1988 (WARN); the Uniform Services Employment and
Reemployment Rights Act (USERRA); the Rehabilitation Act of 1973; the
Occupational Safety and Health Act (OSHA); the Employee Retirement Income
Security Act of 1974 (ERISA) (except claims for vested benefits, if any, to
which you are legally entitled); the False Claims Act; Title VIII of the
Corporate and Criminal Fraud and Accountability Act (18 U.S.C. §1514A)
(Sarbanes-Oxley Act); the federal Whistleblower Protection Act and any state
whistleblower protection statute(s); the Florida Civil Rights Act or any other
fair employment practice statute(s) of any state, in each case as amended from
time to time;

 

  c. Arising under or based on any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment
discrimination; providing for the payment of wages or benefits (including
overtime and workers’ compensation); or otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy; the implied obligation of good faith and fair dealing; or any
express, implied, oral or written contract, handbook, manual, policy statement
or employment practice; or alleging misrepresentation; defamation; libel;
slander; interference with contractual relations; intentional or negligent
infliction of emotional distress; invasion of privacy; assault; battery; fraud;
negligence; harassment; retaliation; or wrongful discharge; and

 

  d. Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof by any Releasee, at any time on or prior to the
date this Agreement is executed.

 

17.

Filing an Action Despite Release. You agree that you will not file a civil
action, lawsuit or administrative proceeding against any Releasee with respect
to any of the Claims released herein (this does not include claims which, by
law, cannot be waived). This provision prohibits you from recovering monetary or
other relief in any legal proceeding brought by you or on your behalf, but does
not apply to or limit your right to initiate or participate in an EEOC or other
administrative proceeding in which you do not seek

 

Page 4 of 10



--------------------------------------------------------------------------------

  personal relief. This provision also does not preclude you from bringing suit
to challenge the validity or enforceability of this Agreement under the ADEA, as
amended by the OWBPA.

 

18. Return of Property. You agree that, no later than your Separation Date, you
will return to Harris all company information and property, in whatever form,
including but not limited to laptop, phone, tablets, documents, records,
reports, notebooks, drawings, photographs, technical data, credit cards, keys,
equipment, computer software, supplies, or other information or property
containing confidential or proprietary information of Harris or its affiliates,
and you agree that you will not retain copies of same. You further certify that,
no later than the Separation Date, you will permanently delete from your
personal computers, tablets or storage devices any and all confidential or
proprietary documents and/or information relating to Harris and its subsidiaries
and affiliates.

 

19. Confidentiality. You acknowledge that (i) while employed by Harris, you have
had access to and/or acquired and assisted in the development of confidential
and proprietary information, inventions, and trade secrets relating to the
present and anticipated business and operations of Harris and its affiliates
which is not generally known to the public, including without limitation:
research projects; manufacturing processes; sales and marketing methods;
business opportunities; marketing plans; sales forecasts and product plans;
distributor and customer pricing information; personnel data regarding employees
of Harris and its affiliates, including salaries; and other information of a
similar confidential nature not available to the public (collectively,
“Confidential Information”); and (ii) such Confidential Information has been
disclosed to you in confidence and only for the use of Harris. You agree that at
all times following the Separation Date, you shall keep secret and retain in
strictest confidence, and shall not use or disclose, directly or indirectly, any
Confidential Information; provided, however, that nothing in this Agreement
shall prevent you from disclosing Confidential Information (i) that becomes
publicly available other than as a result of a breach of this Agreement or
(ii) in response to any subpoena or court order, provided, however, that prior
to making any such disclosure, you shall provide Harris with written notice of
the subpoena, court order or similar legal process sufficiently in advance of
such disclosure to afford Harris a reasonable opportunity to challenge the
subpoena, court order or similar legal process. The provisions of this
Section 19 hereby supersede and amend the confidentiality restrictions contained
in the equity awards granted to you by Harris on August 22, 2013 or in any other
confidentiality agreement or agreement containing confidentiality provisions
entered into between you and Harris.

 

20.

Non-Solicitation. In consideration of the benefits and payments to be made to
you under this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which you hereby acknowledge, commencing on the date
hereof and continuing through February 28, 2015, you shall not, in any manner,
directly or indirectly (without the prior written consent of an authorized
executive officer of Harris): (i) “Solicit” (as hereinafter defined) any
“Customer” (as hereinafter defined) to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with Harris or any of
its subsidiaries, (ii) transact business with any Customer that would cause you
to be engaged in or be associated with a Competitive Enterprise, (iii) interfere
with or damage any business relationships of Harris or its subsidiaries,
including, but not limited to, any relationships between Harris or its
subsidiaries and a Customer (as defined below), (iv) Solicit anyone who is then
an employee of Harris or any of its subsidiaries (or who was an employee of
Harris or any of its subsidiaries within the prior 12 months) to resign from
Harris or any of its subsidiaries or to apply for or accept employment with any
other business or enterprise, or (v) Solicit for employment or personally hire
any anyone who is then an employee of Harris or any of its subsidiaries (or who
was an employee of Harris or

 

Page 5 of 10



--------------------------------------------------------------------------------

  any of its subsidiaries within the prior 12 months other than any employee
whose employment was involuntarily terminated by Harris at least six months
prior to such solicitation or hiring). For purposes of this Agreement, a
“Customer” means any customer or prospective customer of Harris or its
subsidiaries whose identity became known to you in connection with your
relationship with or employment by Harris or its subsidiaries, and “Solicit”
means any direct or indirect communication of any kind, regardless of who
initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action. The provisions of this
Section 20 hereby supersede and amend any other non-solicit agreement(s), or
agreements containing non-solicit provisions, between you and Harris, including
but not limited to: (i) your Employee Agreement, which you signed on October 20,
2012, and (ii) the terms and conditions of equity awards granted to you after
July 3, 2010.

 

21. Non-Disparagement. You agree that, from and after the Separation Date, you
will not directly or indirectly (either through your own efforts or through the
efforts of any third person) make or publish, or cause to be made, any
statement, observation or opinion, whether oral or written, that (a) criticizes,
disparages, defames, or otherwise impugns the character, integrity or reputation
of any of the Releasees or Harris’ products or services; or (b) accuses or
implies that Harris or any of the Releasees engaged in any wrongful, unlawful or
improper conduct, whether relating to your employment with Harris (or the
termination thereof), the business or operations of Harris, or otherwise. Harris
agrees that it shall instruct each member of its executive committee to not,
directly or indirectly (either through such person’s own efforts or through the
efforts of any third person) make or publish, or cause to be made, any
statement, observation or opinion, whether oral or written, to a third party
that (a) criticizes, disparages, defames, or otherwise impugns your character,
integrity or reputation or (b) accuses or implies that you engaged in any
wrongful, unlawful or improper conduct, whether relating to your employment with
Harris (or the termination thereof), the business or operations of Harris, or
otherwise. The above shall not preclude you or Harris from providing truthful
testimony in response to legal subpoena or as required by law, provided that the
other party is given notice of such subpoena and that you or Harris, as
appropriate, reasonably cooperates with the other party in any action you or
Harris may bring to limit or restrict the scope of the disclosure. The
provisions of this Section 21 hereby supersede and amend the non-disparagement
restrictions contained in the equity awards granted to you by Harris on
August 22, 2013 and any other non-disparagement agreements or agreements
containing non-disparagement provisions between you and Harris

 

22.

Non-Competition. In consideration of the benefits and payments to be made to you
under this Agreement and for other good and valuable consideration, the receipt
and sufficiency of which you hereby acknowledge, commencing on the date hereof
and continuing through February 28, 2015, you shall not, directly or indirectly
(without Harris’ prior written consent): (i) hold a five percent (5%) or greater
equity (including stock options, whether or not exercisable), voting or profit
participation interest in a “Competitive Enterprise” (as hereinafter defined),
or (ii) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity: (A) that is substantially related to any
activity that you were engaged in with Harris or its subsidiaries during the 12
months prior to the Separation Date, (B) that is substantially related to any
activity for which you had direct or indirect managerial or supervisory
responsibility with Harris or its subsidiaries during the 12 months prior to the
Separation Date, (C) that calls for the application of specialized knowledge or
skills substantially related to those used by you in your activities with Harris
or its subsidiaries, or (D) that involves any customer or business relationship
you

 

Page 6 of 10



--------------------------------------------------------------------------------

  developed during your employment with Harris or any of its subsidiaries.
“Competitive Enterprise” means any business enterprise that either (i) engages
in any activity conducted anywhere in the world which is the same as, similar to
or otherwise competitive with one or more of the following Harris business
units: (A) RF Communication, including the U.S. Department of Defense and
International Tactical Communications; (B) Public Safety and Professional
Communications; (C) IT Services; (D) Managed Satellite and Terrestrial
Communications Solutions; (E) Healthcare Solutions; (F) Civil Programs;
(G) Defense Programs; or (H) National Intelligence Programs (however such units
may be subsequently denominated or reorganized), or (ii) holds a five percent
(5%) or greater, equity, voting or profit participation interest in any
enterprise that engages in such activity. Notwithstanding the foregoing, nothing
contained in this Section 22 shall prohibit you from associating (including as a
director, officer, employee, partner, consultant, agent or advisor) with a
Competitive Enterprise, provided that you are not engaged or any way involved
in, have no direct or indirect managerial or supervisory authority over, and
have no access to confidential or proprietary information in any way relating to
any activities conducted by such Competitive Enterprise that competes (in
products or services) directly or indirectly with any of the business units
described in this Section 22. The provisions of this Section 22 hereby supersede
and amend the non-competition restrictions contained in the equity awards
granted to you by Harris on August 22, 2013 or any other non-competition
agreement or agreement containing non-competition provisions between you and
Harris.

 

23. Breach of Agreement. If you file or permit to be filed any civil action,
lawsuit, or administrative proceeding against any Releasee seeking personal
legal or equitable relief in connection with any matter relating to your
employment with or separation from Harris, or otherwise breach a provision of
this Agreement, in addition to any other rights, remedies, or defenses Harris or
the other Releasees may have, Harris may: (1) immediately terminate this
Agreement, if still in effect, without further obligation or liability to you of
any kind; (2) recover from you the aggregate dollar value of all pay, insurance,
and other benefits provided to you following the Separation Date; and
(3) recover from you all damages, costs and expenses, including reasonable
attorneys’ fees and costs, incurred by Harris or the other Releasee(s) in
defending such civil action, lawsuit or administrative proceeding or in
connection with such breach. You further agree that any breach or threatened
breach by you, intentional or otherwise, of the non-solicitation,
non-competition or other provisions of this Agreement, including Sections 19,
20, 21, and 22 will entitle Harris, in addition to other available remedies, to
a temporary or permanent injunction or any other appropriate degree of specific
performance (without bond or security being required) in order to enjoin such
breach or threatened breach.

 

24. No Admission of Liability. By entering into this Agreement, Harris does not
admit to, and expressly denies, any liability or wrongdoing. In addition, you
acknowledge and agree that this Agreement may not be used as evidence to claim
or prove any alleged wrongdoing by Harris, other than failure to comply with the
terms of this Agreement.

 

25. Acknowledgement of ADEA Rights. You acknowledge as follows:

 

  a. You are advised to consult with an attorney or other representative of your
choice prior to signing this Agreement;

 

  b. By executing this Agreement, you waive all rights or claims, if any, that
you have or may have against any Releasee under the ADEA, as amended by the
OWBPA, and under any state or local laws prohibiting age discrimination;

 

Page 7 of 10



--------------------------------------------------------------------------------

  c. You are waiving rights and claims that you may have under the ADEA in
exchange for consideration that is additional to anything of value to which you
are already entitled;

 

  d. You are not waiving rights and claims that you may have under the ADEA that
may arise after the date this Agreement is signed;

 

  e. You fully understand this Agreement and are signing it voluntarily and of
your own free will;

 

  f. You received this Agreement on or prior to your Separation Date, and you
have up to 21 calendar days from that date to consider whether to sign it;

 

  g. If you wish to sign this Agreement prior to the expiration of the 21-day
period explained above, you may do so;

 

  h. You have 7 calendar days following the date you sign this Agreement to
revoke your release of claims under the ADEA, and your release of such claims
will not become effective until the revocation period has expired without your
revoking it (at which time it will become fully enforceable and irrevocable);
and

 

  i. To revoke your release of claims under the ADEA, you must deliver to Harris
(via both U.S. mail and facsimile), within the 7-day revocation period, a signed
written statement that you revoke your release of claims under the ADEA. The
revocation must be postmarked within the period stated above and addressed to:

 

Robert L. Duffy Senior Vice President, Human Resources and Administration Harris
Corporation 1025 W. NASA Blvd. Melbourne, Florida 32919 Facsimile
No. 321-409-4377

If you revoke your release of claims under the ADEA, you understand that you
will not be entitled to receive the separation pay and other benefits described
in this Agreement.

 

26. Section 409A. This Agreement will be interpreted and construed in a manner
that avoids the imposition of taxes and other penalties under Section 409A
(“409A Penalties”). In the event that the terms of this Agreement provide
deferred compensation within the meaning of Section 409A and do not comply with
such section and regulations promulgated thereunder, the parties will cooperate
diligently to amend the terms of this Agreement to avoid 409A Penalties, to the
extent possible. In addition, in the event that the terms of this Agreement
provide deferred compensation within the meaning of Section 409A, each payment
of separation pay or other amount, or provision of benefits, pursuant to this
Agreement will constitute a “separately identified” amount within the meaning of
Treasury Reg. §1.409A-2(b)(2). Notwithstanding the foregoing, no particular tax
result with respect to any income recognized in connection with this Agreement
is guaranteed, and under no circumstances will Harris be responsible for any
taxes, penalties, interest or other losses or expenses incurred by you due to
any failure to comply with Section 409A other than Harris’ failure to comply
with the terms and conditions of the applicable plan that is otherwise subject
to Section 409A.

 

Page 8 of 10



--------------------------------------------------------------------------------

27. Entire Understanding. This Agreement constitutes the entire agreement
between you and Harris with respect to the subjects addressed herein. However,
this Agreement is not intended to supersede the assignment of inventions
provisions of your Harris Employee Agreement dated October 20, 2012, a copy of
which has been provided to you.

 

28. Withholding. Notwithstanding any other provision of this Agreement, Harris
may withhold from amounts payable under this Agreement all amounts that are
required to be withheld, including, but not limited to, federal, state, local
and foreign taxes to be withheld by applicable laws or regulations.

 

29. Successors and Assigns. This Agreement will be binding in all respects upon,
and will inure to the benefit of, the parties’ representatives, heirs,
executors, successors, and assigns.

 

30. Governing Law. The validity and interpretation of this Agreement will be
governed by Florida law without giving effect to principles of conflicts of law.
The parties stipulate that jurisdiction and venue will lie exclusively in
Brevard County, Florida or the United States District Court for the Middle
District of Florida for any action involving the validity, interpretation and
enforcement of this Agreement, for any claim for breach of this Agreement, and
for damages or any other relief sought under this Agreement.

 

31. Severability. In the event that any provision of this Agreement is found to
be partially or wholly invalid, illegal or unenforceable, the parties agree that
such provision shall be modified or restricted as necessary to render it valid,
legal and enforceable. It is expressly understood and agreed that such
modification or restriction may be accomplished by mutual accord between the
parties or, alternatively, by disposition of a court. The parties further agree
that if such provision cannot under any circumstances be so modified or
restricted, it shall be excised from this agreement without affecting the
validity, legality or enforceability of any of the remaining provisions.

 

32. Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

 

33. Burden of Proof. Any party contesting the validity or enforceability of any
term of this Agreement will be required to prove by clear and convincing
evidence fraud, concealment, failure to disclose material information,
unconscionability, misrepresentation, or mistake of fact or law.

 

34. Counterparts. This Agreement may be executed in counterparts or by copies
transmitted electronically, all of which have the same force and effect as the
original.

[Signature Page Follows]

 

Page 9 of 10



--------------------------------------------------------------------------------

PLEASE READ AND CAREFULLY CONSIDER THIS AGREEMENT BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING BUT NOT
LIMITED TO THOSE MADE UNDER FEDERAL, STATE, AND/OR LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

YOU AFFIRM AND ACKNOWLEDGE THAT, EXCEPT AS OTHERWISE PROVIDED HEREIN, HARRIS HAS
PAID YOU ANY AND ALL WAGES, BONUSES, COMMISSIONS, INCENTIVES, SEVERANCE PAY,
AND/OR VACATION PAY OWED TO YOU AS A RESULT OF YOUR EMPLOYMENT BY HARRIS, AND
YOU AGREE THAT NO SUCH FURTHER PAYMENTS OR AMOUNTS ARE OR WILL BE OWED.

Agreed to:

 

Employee:       Harris Corporation

/s/ Gary L. McArthur

    By:  

/s/ Robert L. Duffy

Signature     Name:   Robert L. Duffy     Title:   Senior Vice President      
Human Resources and Administration

Gary L. McArthur

    Date:   February 12, 2014 Print Name      

 

Date:   February 12, 2014

 

Page 10 of 10